Citation Nr: 0841160	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


ISSUES

1.  Entitlement to a compensable rating for scar, left wrist 
dorsum.

2.  Entitlement to a rating in excess of 20 percent for 
residuals, colle's fracture involving the left wrist with 
malunion, distal ulna resection and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The issue of entitlement to a rating in excess of 20 percent 
for residuals, colle's fracture involving the left wrist with 
malunion, distal ulna resection and traumatic arthritis, is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran has a nearly invisible, stable, less than 6 
square inches, non-burn scar on his left wrist; however, this 
scar is painful on examination.


CONCLUSION OF LAW

The criteria for a 10 percent rating for scar, left wrist, 
are met for the entire period of time covered by this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7804-7805 (2004, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable rating for his service-
connected left wrist scar disability.  The Board notes that 
the veteran's scar has been continuously evaluated under the 
provisions of Diagnostic Code 7805 since service connection 
was established.  38 C.F.R. § 4.118.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

Under the provisions of Diagnostic Code 7801, a 10 percent 
evaluation is warranted for scars other than on the head, 
face, or neck that were deep or that cause limited motion if 
the area exceeded 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118.  A 20 percent evaluation was assigned if 
the area exceeded 12 square inches (77 square centimeters), 
and a 30 percent evaluation was assigned if the area involved 
exceeded 72 square inches (465 square centimeters).  The 
highest rating of 40 percent was warranted if the area 
exceeded 144 square inches (929 square centimeters).  

In addition to the foregoing, a 10 percent rating was 
warranted for superficial scars on other than the head, face, 
or neck that were unstable, did not cause limited motion, and 
that exceeded an area or areas of 144 square inches (929 
square centimeters) (Diagnostic Code 7802); for superficial 
unstable scars (Diagnostic Code 7803); and for superficial 
scars that were painful on examination (Diagnostic Code 
7804).  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7805 
provided for evaluation of the scar based on limitation of 
function of the affected bodily part.  Id.

In October 2008 the scar regulations were amended effective 
October 23, 2008, to provide for evaluation of burn scars 
under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, 
effective October 23, 2008.  Diagnostic Code 7803 was 
eliminated.  Id.  The provisions of Diagnostic Codes 7804-
7805 remained essentially unchanged.  Id.  The Board notes 
that the regulatory changes only apply to applications 
received by VA on or after October 23, 2008, or if the 
veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation 
applied in this case, the Board will not consider the 
regulatory changes in this case.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

In February 2005 the veteran was also accorded a compensation 
and pension (C&P) scar examination.  According to the 
examiner there was a faint, 8 centimeters long, very narrow 
scar on the dorsal surface of the left wrist.  He reported 
that it was pale and entirely mobile on palpation, but noted 
that there was some discomfort in the scar on examination.  
He also noted that the scar was paler than the surrounding 
skin, but advised that the skin surrounding the scar was 
entirely normal, and there was no inflammation, edema, or 
keloid formation.  The examiner further noted that the scar 
was non-adherent to underlying tissue; stable; not elevated 
or depressed; and superficial, with no underlying soft tissue 
damage.  According to the examiner, the scar is "now almost 
invisible."

While the evidence confirms the presence of a scar on the 
dorsal surface of the left wrist, the scar is nearly 
invisible, stable, less than 39 square centimeters, so it 
does not meet the criteria for a compensable rating under 
Diagnostic Codes 7801-7803 at any time during the appeal 
period.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803; 
Schafrath, 1 Vet. App. 589.  However, the Board does note 
examination findings of "some discomfort on the scar on 
examination," which supports a 10 percent evaluation of the 
veteran's service-connected scar under the provisions of 
Diagnostic Code 7804 for the entire period of time covered by 
this appeal.  

The Board further finds that referral for consideration of an 
extra-schedular rating is not warranted since there is no 
evidence that the veteran's left wrist scar has resulted in 
marked interference with his earning capacity or employment 
or necessitated frequent periods of hospitalization.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the foregoing, the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

Letters from the RO dated in November 2004 and February 2006 
did not fully satisfy the notice requirements of Vazquez.  
However, the presumption of prejudice is rebutted.  The 
veteran specifically stated that a higher rating was 
warranted because his condition had become more severe.  
Moreover, the veteran has been zealously represented by a 
renowned veterans' service organization throughout the appeal 
period.  The Board further notes that he was provided with 
applicable rating criteria in an October 2005 statement of 
the case, and a September 2006 supplemental statement of the 
case.  In addition, he was accorded a C&P examination in 
February 2005, upon which evidence his scar rating was 
increased.  Based on the various notices provided by VA with 
respect to the applicable criteria and the types of 
information and evidence that he could submit to VA, the 
veteran is reasonably expected to understand the types of 
evidence that would support his claims for a higher rating.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  In addition, the 
veteran was accorded a C&P; the report of which is of record.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 10 percent for a left wrist scar is granted for 
the entire period of time covered by this appeal, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

In addition to the foregoing, the veteran seeks a rating in 
excess of 20 percent for his service-connected left wrist 
fracture residuals disability.  The Board notes that this 
disability has been continuously evaluated under the 
provisions of Diagnostic Code 5211 since service connection 
was established.  38 C.F.R. §§ 4.71a, Diagnostic Code 5211.  

In order to attain a higher rating of 30 percent under the 
minor side provisions of Diagnostic Code 5211, there must be 
nonunion of the ulna in the upper half, with false movement, 
with loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  38 C.F.R. § 4.71a.

VA medical records dating from 2001 to 2006 show no treatment 
for a left wrist disorder, but records dated in November do 
contain the following remarks:  "Has sc injury to left wrist 
with resulting dec strength in wrist (past surgeries/tissue 
removal).  . . . Left wrist with surg scar and atrophy 
noted."  

In January 2005 the veteran was accorded a C&P joint 
examination.  The examiner reports that the veteran is right 
hand dominant and "performs most activities with his right 
hand."  On physical examination the veteran was initially 
unable to relax his left wrist, but after gentle manipulation 
was able to achieve both active and passive movements, 
including dorsiflexion of 40 degrees; palmar flexion of 45 
degrees; radial deviation of 20 degrees; and ulnar deviation 
of 30 degrees.  However, the examiner noted that when these 
movements were performed a second or third time "there was 
some diminution in the range of motion measurements 
obtained."  The examiner further noted that the left thumb 
was unable to reach the medial side of the left hand by a 
distance of about 3 centimeters.  X-rays of the left wrist 
revealed osteopenic wrist bones, deformity and foreshortening 
of the distal ulna subchondral sclerosis of the distal radius 
with degenerative joint disease.  Diagnosis was "L[eft] 
wrist fracture requiring two operations resulting in 
infection and diminished motion. Associated diminished 
movement L[eft] thumb." 

To recap, treatment providers in 2003 noted the presence of 
left wrist atrophy, and the 2005 C&P examiner reemphasized 
that there was "initial guarding and avoidance of movement 
of the left wrist."  In addition, radiologic evidence 
confirms that there is deformity and foreshortening of the 
distal ulna with loss of bone substance.  However, the amount 
of bone loss has not been reported since a VA examination of 
May 1975 and the veteran reports that he has been operated on 
since that time.  The evidence is thus inadequate for rating 
purposes.  Remand for a new C&P examination is thus 
warranted.  Since the claims file is being returned it should 
be updated to include VA treatment records compiled since 
January 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
veteran dating from January 18, 2005.  If 
no such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of this remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an examination 
with an appropriate specialist with regard 
to his claim for an increased rating for 
his service-connected "residuals, colle's 
fracture involving the left wrist with 
malunion, distal ulna resection and 
traumatic arthritis" disability.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to respond to the 
following:

*	whether there is nonunion of the ulna 
in the upper half with loss of bone 
substance and marked deformity.  If 
bone loss is found, the examiner must 
ascertain the amount (in inches or 
centimeters) of bone loss and provide 
that information in the report 
provided. 

*	whether there are any neurological 
residuals related to the veteran's 
left ulnar disability and if so which 
nerve(s) are involved and how severe 
is the resulting neurological deficit.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


